Allowable Subject Matter
1.         Claims 1-9, 11-16 and 21-24 are allowed.

2.	This communication warrants no examiner’s reason for allowance, as the prosecution and applicant’s reply make evident reasons for allowance [See Applicant’s arguments/remarks filed on 12/14/2021]. Furthermore, Examiner states none of the reference either alone or in any obvious combination teaches and/or suggests “a mobile non-immersive viewing device located remote from the immersive viewing device, and configured to display a computer generated environment corresponding to the simulated reality environment without a third user of the simulated reality system being immersed in the simulated reality environment, the first avatar and a second avatar representative of the first user and the second user being provided in proximity to the third user in the computer generated environment and having movements within the computer generated environment respectively corresponding to movements made by the first and second users while being immersed in the simulated reality environment; wherein a third avatar representative of the third user is provided in the simulated reality environment so as to be in proximity to the first and second avatars, and movement of the third avatar in the simulated reality environment is caused via changes in at least one of a position and orientation of the mobile non-immersive viewing device at least partially caused by hand movements of the third user” as to claim 1 and “a non-immersive handheld viewing device located remote from the immersive viewing device, and configured to display a 2D computer-generated environment corresponding to the 3D simulated reality environment without a third user of the simulated reality system being immersed in the 3D simulated reality environment, the first avatar and a second avatar representative of the first user and the second user being provided in proximity to the third user in the computer generated environment and having movements in proximity to the third user in the 2D computer generated environment and having movements within the 2D computer generated environment respectively corresponding to movements made by the first and second users while being immersed in the 3D simulated reality environment; wherein a third avatar representative of the third user is provided in the 3D simulated reality environment so as to be in proximity to the first and second avatars, and movement of the third avatar in the 3D simulated reality environment is caused via changes in at least one of a position and orientation of the non-immersive handheld viewing device at least partially caused by at least one of arm, wrist and hand movements of the third user” as to claim 11. satisfying the record “record as a whole” as required by rule 37 CFR 1.104(e). In this case, the substance of applicant’s remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for allowance is in all probability evident from the record. Thus, no examiner’s statement of reasons for allowance is necessary (see M.P.E.P. 1302.14).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
3.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY ONYEKABA whose telephone number is (571)270-7633.  The examiner can normally be reached on 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NITIN K PATEL can be reached on 5712727677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMY ONYEKABA/Primary Examiner, Art Unit 2628